Citation Nr: 1624294	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 30 percent for residuals, left (minor) shoulder acromioplasty.  

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disability (TDIUU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's residuals, left (minor) shoulder acromioplasty.  

The Veteran testified at an April 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript hearing is of record and associated with the claims file.  

In his June 2011 Notice of Disagreement (NOD) as well as his April 2015 hearing testimony, the Veteran raised the issue of being unable to perform his job in law enforcement due to his left shoulder impacting his ability to fire his service weapon.  In these circumstances, the United States Court of Appeals for Veterans Claims (Court) has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an increased rating claim, and on the current facts, the Board finds that a claim for TDIU is raised by the record and reflected on the title page.  

In an August 2015 Board decision, the Board increased the Veteran's 20 percent rating to 30 percent for residuals, left (minor) shoulder acromioplasty.  The Veteran subsequently appealed the decision to the Court.  

 In April 2016, the Court issued an order approving a Joint Motion for Partial Remand of the parties to vacate the Board's decision regarding the issue of residuals, left (minor) shoulder acromioplasty on an extraschedular basis, and to remand that issue back to the Board, consistent with the terms of the Joint Motion for Partial Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary prior to final adjudication of the claims on appeal.  

 At the outset, it is important to note that in the April 2016 Joint Motion for Partial Remand, it was determined that the Board erred in failing to address a potential inconsistency within the Board's decision when, on the one hand, the Board denied referral for extraschedular consideration of the Veteran's residuals, left (minor) shoulder acromioplasty claim and, on the other hand, remanded the issue of entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU), to obtain a medical opinion on the issue of employability with regard to the same disability.  See Brambley v. Principi, 17 Vet. App. 20 (2003).  In this case, the Board increased the Veteran's rating for residuals, left (minor) shoulder acromioplasty, but further found referral for extraschedular consideration unwarranted, given the evidence.  In the same decision, the Board remanded a TDIU claim (which was not before the Court) to obtain additional evidence, to include a VA examination, with opinion, to whether the Veteran's only service-connected disability (left (minor) shoulder), precluded substantially gainful employment.  The Court found it premature for the Board to decline extraschedular consideration where the record was found to be incomplete in relevant areas probative to employability.  Therefore, it was determined that the Board should consider the potentially relevant evidence obtained in the development of the TDIU issue, to include the VA examination with opinion, and to consider whether referral for extraschedular consideration is warranted in the rating issue of residuals, left (minor) shoulder acromioplasty.  The Veteran's left shoulder was examined in December 2015

The Board finds that the TDIU issue, which was remanded by the Board in August 2015, is inextricably intertwined with the increased rating issue remanded by the Court.  Accordingly, the Board directs development and readjudication of this issue herein.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 
 
2.  Following completion of the above and any other development deemed warranted, to include additional VA examination or an addendum opinion, if necessary, the AOJ should consider whether the case should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration of the issue of an increased rating for residuals, left (minor) shoulder acromioplasty issue on appeal and so refer the case, if indicated.  
 
3.  Thereafter, the AOJ should readjudicate the issues of extraschedular consideration of residuals, left (minor) shoulder acromioplasty and TDIU on appeal.  Shoulder dislocations and whether such are contemplated in the assigned rating must be discussed.  (See Joint Motion for Partial Remand, page 2.)  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

